DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
While applicant has indicated co-pending applications in the first paragraph of the specification.  The first page of the specification should be updated to clarify the status of all related applications noted in the first paragraph of the specification.  The status of nonprovisional parent application(s) (whether patented or abandoned) should also be included.  If a parent application has become a patent, the expression "now Patent No.____________" should follow the filing date of the parent application.  If a parent application has become abandoned, the expression "now abandoned" should follow the filing date of the parent application.   
Applicant is required to update and clarify the status of all related applications noted in the first paragraph of the specification.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-20 been renumbered 2-21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neuenhahn et al. U.S. Publication No. (2015/0297437 A1).
With respect to claim [[15]] 16,  Neuenhahn discloses a pressure-sensing compression bandage, comprising: 11a) a plurality of bandage layers [0023] and [0265]; and 
12b) a plurality of spaced apart pressure sensors (118 and 123, fig.1A, note: Neuenhahn discloses at least one sensor which implies one or more ) and [0265] and [0270] disposed on at least one 13of the bandage layers (as shown in fig.1A), wherein wrapping of the pressure-sensing compression bandage about the 14target object activates one or more pressure sensors to transmit electrical signals to a monitor- 15controller [0276]-[0277] configured to receive electrical signals (an inherent function of the sensors); the monitor-controller adapted [0276]-[0277] to display 16visual pressure readings to a user, thereby providing the user of the monitor-controller ability to 17use the visual pressure reading and adjust the pressure-sensing compression.  
18 	With respect to claim [[16]]17, Neuenhahn discloses the 19monitor-controller controller [0276]-[0277] is a portable device that is configured to communicate with the plurality of 20pressure sensors by direct connection to electrical leads associated therewith or by wireless 21communication [0037] and [0039].  
With respect to claim [[17]] 18, Neuenhahn discloses the monitor-controller [0276]-0277] is an appropriately programmed mobile device that communicates with the Pressure-Sensing Compression Bandage pressure sensors via a communication protocol selected from the group consisting of 2Bluetooth@, WiFi, and near field communications [0039].  
3 	With respect to claim [[18]] 19, Neuenhahn discloses 4a comfort layer, an elastic layer and an outer layer [0023].  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenhahn et al. as applied to claim 15 above, and further in view of Schuren et al. U.S. Patent No. (7, 854,716 B2).
5 	With respect to claim [[19]] 20, Neuenhahn substantially discloses the invention as claimed except one or 6more of the comfort layer, outer layer and elastic layer are provided with a medically beneficial 7substance.  
Schuren et al. however, teaches in an analogous art compression bandaging system comprising a plurality of sensors ([Col.13], lines 45-52) wherein material of the elastic compression layer carries or is impregnated with an antimicrobial substance, such as zinc oxide ([Col.14], line 64). 
In view of the teachings of Schuren et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or 6more of the comfort layer, outer layer and elastic layer of Neuenhahn  by incorporating a medically beneficial 7substance for preventing bacterial growth to the skin of the user.
8 	With respect to claim [[20]] 21, Neuenhahn et al. as modified by Schuren et al. further teaches a mild adhesive located on an interior surface of the inner comfort layer, the adhesive disposed as a coating, or in a striped or stippled pattern ([Col.8], lines 36-48). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17, 19-20, 29 of U.S. Patent No. (10285867 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786